Title: To John Adams from William Thomas, 24 May 1822
From: Thomas, William
To: Adams, John


				
					Dear Sir,
					Plymouth 24th May 1822
				
				You will permit me to make acknowledgments to you for your kind letter to the Printer of the Memorial. You would allow me the honor of feeling, as if I had something of a nearer acquaintance with you, than as a citizen of the State, being the son of the late Judge Thomas, who received, & conferred much pleasure, in relating many incidents in the professional career of those, who afterwards became identified with the history of the Country. This was a kind of information, that could not be collected from books, & impresses a young mind powerfully. It is in this way I wish the little paper published in this town might operate to inspire a proper respect for the Fathers. It is no doubt true that the human mind takes a more extended view, then it did two centuries ago, but we never should forget, that this is attributable to the sound, discriminating sense, & liberal temper of Our Ancestors—that this made a part of their benevolent design. Accept the sincere respect of Your Obt Sert
				
					William Thomas
				
				
			